2019 UT App 59



                THE UTAH COURT OF APPEALS

                     JAMES B. LAYTON,
                        Petitioner,
                             v.
      LABOR COMMISSION, WORKERS COMPENSATION FUND,
       WINKEL DISTRIBUTING COMPANY, AND FEDERATED
              MUTUAL INSURANCE COMPANY,
                       Respondents.

                              Opinion
                         No. 20180074-CA
                        Filed April 18, 2019

                Original Proceeding in this Court

         Benjamin T. Davis and Stony V. Olsen, Attorneys
                          for Petitioner
           Hans M. Scheffler, Attorney for Respondents
            Workers Compensation Fund and Winkel
                     Distributing Company
       Ford G. Scalley and Joseph A. Skinner, Attorneys for
         Respondents Winkel Distributing Company and
             Federated Mutual Insurance Company

    JUDGE RYAN M. HARRIS authored this Opinion, in which
JUDGES MICHELE M. CHRISTIANSEN FORSTER and JILL M. POHLMAN
                        concurred.

HARRIS, Judge:

¶1     In administrative proceedings before the Labor
Commission of Utah (the Commission), James B. Layton
sought workers compensation benefits for lower back
problems that he attributes to four separate workplace incidents,
all of which occurred while he was employed by Winkel
Distributing Company (Winkel). The Commission awarded
Layton benefits for the first three incidents, but it denied benefits
                   Layton v. Labor Commission


for the fourth (the 2015 Incident). In denying the fourth
claim, the Commission determined that Layton had not proved
that his injuries were legally caused by the 2015 Incident. Layton
now seeks judicial review of that decision, and we decline to
disturb it.


                        BACKGROUND

¶2     Over a period of eight years, Layton worked for Winkel
as a beer delivery driver, a job that often required Layton to lift
heavy kegs of beer. During this time span, Layton injured
himself in four separate workplace incidents—each involving his
lower back—while in the course of making beer deliveries.

¶3     The first injury occurred in April 2007, when Layton,
while holding a door closed with his left hand, used his right
hand to lower a 120-pound beer keg approximately three feet to
the ground. During the process, Layton felt a sharp pain in the
middle of his back. He visited a doctor that same day, and was
diagnosed with “a lumbar sprain/strain with muscle spasms,
radiculopathy and left leg pain.” Layton underwent twelve
chiropractic treatments, after which he noted “no back pain and
only some persistent muscle tightness.” Later that year, Layton
visited another doctor with a complaint of numbness in his leg;
the doctor performed a physical exam but did not find any
issues. Then, in November of that same year, a spine x-ray was
taken that revealed “mild to moderate rotoscoliosis.” Layton
reported that, while his left leg symptoms had resolved, he was
still experiencing pain in his lower back. Despite weekly
medication treatments, Layton continued to experience lower
back pain while sitting for long periods of time.

¶4      The second injury occurred in July 2010, when Layton
lifted a 120-pound beer keg into his truck. As he was lifting the
keg, he twisted his body and felt a sharp pain in his lower back.
He visited another doctor and was again diagnosed with a




20180074-CA                     2                2019 UT App 59
                    Layton v. Labor Commission


lumbar strain. A lumbar spine x-ray taken the following week
revealed “mild degenerative changes at L4–L5.”

¶5     The third injury occurred in December 2012, when
Layton slipped on ice and fell while in the process of transferring
a forty-pound mini keg from his delivery truck to a hand
truck. During the fall, Layton felt immediate pain in his lower
back, which he later described as being “constant, mild in
severity, moderate in intensity, sharp, throbbing, aching and
stabbing.” A lumbar spine x-ray taken after the incident revealed
“disc osteophytes of L4–5 and L5–S1 consistent with
degenerative disc disease [(DDD)],” a preexisting condition in
which pain is caused by a spinal disc that loses integrity. The
injury was diagnosed as a “lumbar strain.” Layton was
prescribed medication and underwent seventeen chiropractic
treatments.

¶6     The fourth injury—the 2015 Incident—occurred in
January 2015, when Layton lifted an 18-pack case of beer,
weighing approximately nineteen pounds, off a chest-height
stack. After lifting the case with his arms outstretched in front of
his torso, Layton began to pull the case toward his chest, at
which point he felt “an immediate electrical sensation travel
down his back” and into his legs, causing him to fall to the
ground where he was immobilized for a number of minutes.

¶7    Following the 2015 Incident, Layton visited a number of
doctors seeking treatment for his lower back. In February 2015, a
lumbar spine MRI revealed a number of problems, all of
which “would be consistent with limited [DDD] of the
lumbar spine.” After reviewing the MRI, Layton’s
doctor recommended against surgery and diagnosed him
with “chronic back pain, stenosis at L4–5, and disc herniations.”
In May 2015, a medical consultant for WCF Mutual Insurance
Company (WCF)—Winkel’s insurance carrier for the first
three incidents—evaluated Layton’s case. The consultant, a
medical doctor, opined that the 2015 Incident “resulted in an



20180074-CA                     3                 2019 UT App 59
                   Layton v. Labor Commission


acute injury” and that the first three incidents had
caused injuries that were “temporary aggravations” of Layton’s
DDD.

¶8      During the next few months, Layton’s symptoms did not
improve and he continued to manage his pain by taking pain
medication and receiving “medial-branch blocks on the left side
of his lumbar spine.” Although the treatments provided some
relief, they did not completely eliminate the pain. In August
2015, Layton’s primary care provider, a family-practice
physician assistant, opined that the 2015 Incident contributed to
Layton’s lower back condition. He further opined that “a
preexisting condition contributed to” Layton’s 2015 injury. He
referred Layton to a neurosurgeon who concluded that
conservative care of Layton’s back had failed and that surgery
was necessary to treat his DDD. Layton underwent surgery to
treat his lumbar spine in October 2015.

¶9     Following the surgery, in July 2016, Federated
Mutual Insurance Company (Federated)—Winkel’s insurance
carrier for the 2015 Incident—referred Layton to its medical
consultant for a second evaluation. This consultant, a doctor in
neurology and psychiatry, opined that the 2015 Incident “was a
temporary aggravation” of Layton’s “preexisting lumbar
spine condition.” He explained that Layton’s October 2015
surgery had not been necessary, industrially speaking, because
the 2015 injury was “temporary in nature.” He also noted
that the 2015 injury “had improved 70% by March 2015,” and
that another doctor had described Layton’s injury as “mild” in
April 2015. In October 2016, WCF referred Layton’s case to
yet another medical consultant, this one a doctor of occupational
medicine, for a third evaluation. He concluded that the first
three industrial incidents medically caused Layton to suffer
lower back strains. He also opined that the 2015 Incident “did
not result in any new injury” to Layton and that the lumbar
spine surgery in October 2015 “was not necessary on an
industrial basis.”



20180074-CA                    4                2019 UT App 59
                    Layton v. Labor Commission


¶10 In January 2016, Layton filed a claim seeking workers’
compensation benefits for injuries sustained in all four
workplace incidents. The matter proceeded to an evidentiary
hearing before an administrative law judge (ALJ), after which
the ALJ ordered that the medical issues be referred to an
impartial medical panel (the Panel) for consideration.

¶11 The Panel was comprised of two medical doctors, one a
doctor in occupational medicine and the other a general surgeon.
After examining Layton and reviewing his medical records, the
Panel determined that Layton had suffered lower back strains as
a result of each incident. However, the Panel also determined
that Layton suffers from DDD “as an underlying preexisting
condition,” and that Layton’s DDD “was not the result of any of
the four back injuries,” although it acknowledged that “those
injuries may have temporarily aggravated the preexisting DDD.”

¶12 Layton objected to the Panel’s final report, but the ALJ
overruled the objection and admitted the report into evidence.
Relying on both the Panel’s report and the other evidence in the
record, including the medical opinions of numerous physicians,
the ALJ concluded that Layton suffers from DDD that was not
caused by any of his industrial incidents, stating that “no
evidence demonstrates that [Layton’s] preexisting condition is
attributable to his industrial injuries.” Indeed, the ALJ found that
Layton’s preexisting DDD instead had contributed to at least his
2010, 2012, and 2015 industrial injuries. 1 Therefore, under
applicable Utah law, to receive compensation for these injuries,
Layton was required to make a heightened showing in order to
prove that his injuries were legally caused by the incidents


1. Although there was conflicting testimony regarding whether
Layton suffered from DDD at the time of the 2007 incident, the
ALJ deemed the distinction unimportant as Layton could easily
prove legal causation for this incident using either the regular
standard or the higher standard. See infra ¶ 18.




20180074-CA                     5                 2019 UT App 59
                   Layton v. Labor Commission


(rather than by his preexisting condition). 2 The ALJ then
determined that Layton could make the heightened showing for
the first three industrial incidents, but that he had not done so
with regard to the 2015 Incident. Accordingly, the ALJ awarded
Layton compensation for injuries sustained in the first three
incidents, but not for injuries sustained in the fourth.

¶13 Layton appealed the ALJ’s decision regarding the 2015
Incident to the Commission. Despite prevailing on his claims
regarding the first three incidents, Layton asked the Commission
to reverse the ALJ’s decision regarding the 2015 Incident,
because it prevented him from obtaining compensation for
ongoing care and treatment, including the October 2015 surgery,
of his DDD. In his appeal to the Commission, Layton conceded
that he had been suffering from a preexisting condition at the
time of the 2015 Incident, and did not claim to be able to prove
legal causation under the higher standard. But he argued, among
other things, that he could demonstrate causation under the
usual standard, and asserted that the ALJ erred in requiring him
to make the heightened showing with regard to the 2015
Incident. After review, the Commission concluded that the issue
of legal causation was dispositive of Layton’s 2015 claim and
that the ALJ had applied the correct standard to that claim.
Given Layton’s acknowledgment that he was unable to prove
legal causation under the heightened standard, the Commission
affirmed the ALJ’s decision to deny Layton’s claim for
compensation stemming from the 2015 Incident. Shortly
thereafter, Layton filed a motion for reconsideration of the
Commission’s decision, which the Commission denied.


2. As we explain below, this higher standard is required by our
supreme court’s decision in Allen v. Industrial Commission, 729
P.2d 15 (Utah 1986), in which the court held that “where the
claimant suffers from a preexisting condition which contributes
to the injury, an unusual or extraordinary exertion is required to
prove legal causation.” Id. at 25–26.




20180074-CA                     6               2019 UT App 59
                   Layton v. Labor Commission


             ISSUE AND STANDARD OF REVIEW

¶14 Layton now seeks judicial review of the Commission’s
decision, and he asks us to set aside its determination that the
2015 Incident was not compensable due to lack of legal
causation. Although Layton concedes that he cannot show legal
causation under the higher standard, he contends that the
Commission erred in its decision to apply the higher standard,
and therefore it erroneously concluded that his injuries were not
legally caused by the 2015 Incident. As we explain below, the
question about which standard to apply—the usual one or the
heightened one—is driven by a factual inquiry, namely, whether
Layton’s DDD was caused by any of the four workplace
incidents. The Commission answered that factual question in the
negative, crediting the Panel’s finding that Layton’s DDD “was
not the result of any of the four back injuries.” We afford
“substantial deference” to the Commission’s factual findings,
and will not disturb them unless Layton “demonstrates that a
finding is not supported by substantial evidence.” Danny’s
Drywall v. Labor Comm’n, 2014 UT App 277, ¶ 11, 339 P.3d 624
(quotation simplified). “In conducting a substantial evidence
review, we do not reweigh the evidence and independently
choose which inferences we find to be the most reasonable.” Id.
(quotation simplified). Rather, we defer to the Commission’s
findings “because when reasonably conflicting views arise, it is
the fact-finder’s province to draw the inferences and resolve
these conflicts.” Id. (quotation simplified).


                           ANALYSIS

¶15 Layton’s argument that the Commission erred is
premised on his contention that the Commission applied the
wrong standard for evaluating legal causation when it
determined that the 2015 Incident was not compensable. Layton
asserts that the Commission should have applied the regular
legal causation standard to evaluate the incident, rather than the



20180074-CA                     7               2019 UT App 59
                   Layton v. Labor Commission


higher standard that it applied. The applicable legal causation
standard in workers’ compensation cases depends on whether
the injured worker suffers from a preexisting condition and, if
so, whether that preexisting condition was caused by a previous
workplace accident. We must therefore determine whether the
Commission correctly concluded that Layton suffers from a
preexisting condition that was not caused by any of the
industrial incidents.

¶16 In Utah, workers injured by an industrial “accident
arising out of and in the course of” their employment are
entitled to workers’ compensation benefits under the Utah
Workers’ Compensation Act. Utah Code Ann. § 34A-2-401(1)
(LexisNexis 2015). By its plain language, the statute provides
that an injury is compensable only if the injured worker can
prove both that the injury was “by accident” and that there is “a
causal connection between the injury and the employment.”
Allen v. Industrial Comm’n, 729 P.2d 15, 18 (Utah 1986). “In this
context, causation is a two-fold concept encompassing both
medical causation and legal causation,” Murray v. Labor Comm’n,
2012 UT App 33, ¶ 7, 271 P.3d 192, and the injured worker “must
supply proof of both” in order to succeed on his claim, Nyrehn v.
Industrial Comm’n, 800 P.2d 330, 334 (Utah Ct. App. 1990).

¶17 In this case, the “by accident” and medical causation
components are not at issue: no party contests the fact that the
2015 Incident was an “accident,” or that Layton can demonstrate
that his injuries were medically caused, at least in part, by the
2015 Incident. 3 The only contested issue—and the one upon


3. Medical causation requires the claimant to show that the
injury was caused by work-related exertions. Cox v. Labor
Comm’n, 2017 UT App 175, ¶ 15, 405 P.3d 863. Here, neither side
disputes that Layton’s injuries were at least partially caused by
work-related exertions, namely, lifting and transporting beer
while working for Winkel. Accordingly, it is not necessary to
                                                    (continued…)


20180074-CA                    8                2019 UT App 59
                   Layton v. Labor Commission


which the Commission found against Layton—is whether
Layton satisfied his burden of proving that his injuries were
legally caused by the 2015 Incident. To meet the legal causation
requirement, an injured worker must show that the injury for
which he or she is seeking compensation “arose out of or in the
course of employment.” Allen, 729 P.2d at 25. Determining legal
causation can be difficult in cases “where the employee brings to
the workplace a personal element of risk such as a preexisting
condition.” Id.

¶18 In light of this difficulty, the Utah Supreme Court has
adopted an approach to determine legal causation that “is
dependent on whether a claimant has a preexisting condition,”
Fred Meyer v. Industrial Comm’n, 800 P.2d 825, 829 (Utah Ct. App.
1990) (discussing the holding in Allen), as well as on whether the
claimant was subjected to extraordinary exertion at work, see
Allen, 729 P.2d at 25–26. The Allen court noted that “[j]ust
because a person suffers [from] a preexisting condition, he or she
is not disqualified from obtaining compensation,” and made
clear that “the aggravation or lighting up of a preexisting disease
by an industrial accident is compensable.” Id. at 25 (quotation
simplified). The court then articulated a standard to ensure that
a claimant’s recovery for aggravation of a preexisting condition


(…continued)
interpret or apply the medical causation test articulated in Cox.
See id. ¶ 20 (holding that “to recover for a medical condition, a
claimant must show that (1) the industrial accident contributed
in any degree to the claimant’s condition, such as by aggravating
a preexisting condition, and (2) the aggravation is permanent,
i.e., the claimant’s medical condition never returned to baseline,
meaning the claimant’s condition immediately before the
accident”). We therefore decline Respondents’ invitation to use
this case to “clarify” certain aspects of our ruling in Cox, and we
leave any such questions to a future case in which the issue is
squarely presented and fully briefed.




20180074-CA                     9                2019 UT App 59
                   Layton v. Labor Commission


would be limited to situations where the “lighting up” was
clearly due to workplace demands rather than to day-to-day
wear and tear. Id. (stating that its standard was intended to
“eliminat[e] claims for impairments resulting from a personal
risk rather than exertions at work”). Under this framework,

      [t]o meet the legal causation requirement, a
      claimant with a preexisting condition must show
      that the employment contributed something
      substantial to increase the risk he already faced in
      everyday life because of his condition. This
      additional element of risk in the workplace is
      usually supplied by an exertion greater than that
      undertaken in normal, everyday life.

Id. The court summarized its test as follows: “[W]here the
claimant suffers from a preexisting condition which contributes
to the injury, an unusual or extraordinary exertion is required to
prove legal causation. Where there is no preexisting condition, a
usual or ordinary exertion is sufficient.” Id. at 26.

¶19 In Fred Meyer, this court held that Allen’s heightened legal
causation standard applies only if the preexisting condition in
question was not itself caused by a separate previous workplace
injury. See Fred Meyer, 800 P.2d at 830 (stating that “[t]he Allen
test was not meant to disqualify workers from recovering when
their workplace-related preexisting conditions are subsequently
aggravated by the same workplace”). For instance, in Fred Meyer
the Commission determined, as a factual matter, that the
claimant’s preexisting condition was caused by a previous
accident at the same workplace, and on those facts, this court
held that the claimant did not need to meet Allen’s heightened
standard for demonstrating legal causation. Id. at 829–30. Thus,
the question we must confront is whether, as a factual matter,
Layton’s DDD was caused by one or more of Layton’s previous
workplace incidents, or whether Layton’s DDD was caused by




20180074-CA                    10               2019 UT App 59
                    Layton v. Labor Commission


factors unrelated to his work. See id. at 828 (analyzing first the
question of the source of the preexisting condition).

¶20 Layton asserts that “it is abundantly clear” that he did not
have a preexisting condition prior to the first incident. He also
asserts that any preexisting condition he may have had was the
result of his prior industrial incidents. In support of his position
he points to x-rays, taken after both the first and second
incidents, which show signs of the preexisting condition only
after the second incident, as well as the medical opinion of one
doctor who opined that Layton did not suffer from a preexisting
condition at the time of the first incident.

¶21 The question of whether Layton’s DDD was caused by
any of his workplace incidents is a factual question and, on such
questions, we accord substantial deference to the Commission’s
factual findings. Cook v. Labor Comm’n, 2013 UT App 286, ¶ 10,
317 P.3d 464. We will not disturb the Commission’s factual
findings “if [they are] based on substantial evidence, even if
another conclusion from the evidence is permissible.” Id.
(quotation simplified). Here, the Commission made a specific
finding, relying upon the Panel’s opinion and other evidence,
that “Layton’s prior work injuries did not contribute to his
underlying degenerative condition.”

¶22 In order to prevail on his challenge to that factual finding,
Layton must convince us that the Commission’s finding was not
“based on substantial evidence.” Id. In an attempt to make this
showing, Layton correctly points out that there were several
pieces of evidence that support his position, including the
opinions of a physician assistant and a doctor, and he
continually emphasizes that evidence while attempting to
downplay the fact that the record contains significant medical
evidence to the contrary.

¶23 For example, among other things, the Commission based
its determination on the findings contained in the Panel’s report,
which concluded that Layton suffered from preexisting DDD


20180074-CA                     11                2019 UT App 59
                   Layton v. Labor Commission


that had not been caused by the incidents. As noted, the Panel
report relied on by the Commission was prepared after the
Panel, comprised of two impartial doctors, examined Layton,
reviewed all of his medical records, and evaluated his relevant
medical history. The Commission also evaluated the specific
evidence on which Layton relies, including the opinion of the
physician assistant, and determined that it was less convincing
than the Panel’s report.

¶24 In particular, the Commission found the Panel’s opinion
persuasive in light of the evidence that Layton’s initial 2007
work injury was “a muscle strain” and that there had not been
“any indication that it affected the underlying degenerative
condition in his lumbar spine.” And, as the Panel explained,
DDD may be caused by “simple wear and tear, or may have a
traumatic cause. However, it rarely starts from a major trauma
such as a car accident or heavy lifting. It is most likely due to a
low energy injury to the disc that progresses with time.” In
addition, Layton’s radiologic studies, performed from 2001 to
2012, also support this conclusion because they “demonstrated
progressive development of DDD.” Finally, the Commission
found that the Panel’s opinion was “supported by the evidence
in the record” and was “the product of a thorough, well-
reasoned, impartial, and collegial review of all of [Layton’s]
relevant medical history.” In contrast, the Commission
concluded that the medical opinion of Layton’s physician
assistant was less credible than the Panel’s opinion because the
physician assistant “has less specific training than the panel
members on the medical aspects of [Layton’s] claim.”

¶25 Because the evidence was conflicting, the Commission
might conceivably have reached a different result. But where the
evidence is conflicting, the Commission as factfinder was tasked
with finding facts and choosing between conflicting evidence.
And here, the Commission’s finding is amply supported by
evidence in the record, including the Panel’s report. In light of
this abundant evidence supporting the Commission’s finding



20180074-CA                    12                2019 UT App 59
                   Layton v. Labor Commission


that Layton suffered from a non-industrial preexisting condition,
Layton has not met his burden of persuading us not to defer to
the Commission’s factual finding. We therefore credit the
Commission’s finding that Layton’s preexisting DDD was not
caused by any of his industrial injuries.

¶26 Because we uphold the Commission’s factual finding that
Layton suffers from a non-industrial preexisting condition,
Layton must meet the higher legal causation standard set forth
in Allen in order to successfully demonstrate that his injuries
were legally caused by the 2015 Incident. See 729 P.2d at 25–26;
Fred Meyer, 800 P.2d at 829–30.

¶27 Unfortunately for Layton, there is no dispute about
whether he can meet the higher Allen standard for the 2015
Incident: he acknowledges that he cannot, because Layton’s
actions in lifting the case of beer in January 2015 did not
constitute unusual or extraordinary exertion. We therefore have
no choice but to conclude that the Commission correctly applied
Allen’s legal causation standard to the facts of this case. See 729
P.2d at 25–26. Accordingly, we decline to disturb the
Commission’s determination that Layton did not prove legal
causation for the 2015 Incident.


                         CONCLUSION

¶28 The Commission’s factual finding that Layton suffered
from a preexisting condition that was not caused by his
industrial incidents was supported by substantial evidence and
is entitled to deference. Because Layton suffered from a non-
industrial preexisting condition, he was required to satisfy the
higher Allen standard for legal causation. By his own admission,
Layton cannot meet that standard on the facts of the 2015
Incident, and we therefore decline to disturb the Commission’s
decision not to award him compensation for injuries sustained in
that incident.




20180074-CA                    13                2019 UT App 59